Dismissed and Memorandum Opinion filed July 11, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00399-CV

                     WILLIE RAY KELLEY, Appellant
                                       V.

   CLARA BROOKS, ARTHUR KELLEY AND PAMELA KELLEY;
MICHEAL LOUIS MINNS; AND JANICE OWENS, EXECUTRIX OF THE
          ESTATE MATTIE BELL KELLEY, Appellees

                   On Appeal from the 506th District Court
                            Waller County, Texas
                     Trial Court Cause No. 11-05-20877

                MEMORANDUM                     OPINION


      This is an attempted appeal from a judgment signed November 19, 2012. A
motion for new trial was filed on December 18, 2012. Appellant=s notice of appeal
was filed May 6, 2013.
      When appellant has filed a timely motion for new trial the notice of appeal
must be filed within ninety days after the date the judgment is signed. See Tex. R.
App. P. 26.1(a). Appellant=s notice of appeal was not filed timely. A motion for
extension of time is necessarily implied when an appellant, acting in good faith,
files a notice of appeal beyond the time allowed by Rule 26.1, but within the
fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of
time. See Verburgt v. Dorner, 959 S.W.2d 615, 617-18 (1997) (construing the
predecessor to Rule 26). Appellant=s notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3.

      Appellant=s response asserts the deadline to file his notice of appeal was
extended by a Rule 11 agreement. Jurisdiction exists by operation of law and
cannot be conferred by consent. See Castle & Cooke Mortgage, LLC v. Diamond
T Ranch Dev., Inc., 330 S.W.3d 684, 687 (Tex. App.—San Antonio 2010, no pet.)

      Appellant fails to demonstrate that this Court has jurisdiction to entertain the
appeal. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.




                                          2